A040 (Rev: 06/12). Stonsnons ine Clvil’Aetion {Page Z)

Case 4:19-cv-00172-CDL Document 29 Filed 11/12/19 Page 1 of 1*

Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 8 of 28

 

Civil Action No,

PROOF OF SERVICE
(This sectlon should not be filed with the court unless required by Fed, &. Cl, P. 4(Q)

This summons for (name of individual ond title, ifanyy ALLIED ENERGY SERVICES, LLC

was recelved by me on Gate) 11/1/19 ,

 

C1 I personally served the semmons on the individual at lace)
' on. (dave) 5 or

 

 

CI ¥ left-the summons at the individval’s residence or usual place of abode with (rane)
, & person of suitable age and discretion who resides there,

on (ai) 3 and mailed a copy to the Indfvidual’s last known addresg; or

 

@ I served the summons on (rane oftndividual) JANE DOE (refused to divulge name) __, whois

Date:

designated by law to accept service of process on behalf of (hame of orgasiation) AL LIED ENERGY SERVICES, LLC
at: 1506 Klondike Road CONYERS, GA 30094 _ on (dat) 11/4/19 @ 9:55 AM or

J.J returned the summons unexeouted because . 3 oF

C3 Other Gpecy):

My. feas.are $ forteaval and $ for services, for a tomlof$ 000 :

I deolere under panalty of perjury that this information is true, ,
‘Server's elgnaiue

DON WAKEFIELD, JR./ PROCESS SERVER
‘Printed nase end thle

251 SPRINGS XING, CANTON, GA 30114

 

Serper's adtlvars

Additional information reganding attempted service, ete:

 
